PER CURIAM.
Affirmed, without prejudice to appellant filing a properly sworn motion or petition in the lower court no later than thirty (30) days from the date of this opinion. See Hundley v. State, 929 So.2d 1087 (Fla. 4th DCA 2006). The motion or petition should also comply with the content requirements of rule 3.850(c) and include an explanation as to why it is timely filed pursuant to rule 3.850(b). See also Love v. State, 814 So.2d 475 (Fla. 4th DCA 2002) (noting petitions for writ of error coram nobis are constrained by the same two-year time limit as motions for postconviction relief, through rule 3.850(b)).
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.